Exhibit 10.2


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment (“Amendment”) to the Employment Agreement dated [Date],
(the “Agreement”) between [Executive] (the “Executive”) and AGNC Mortgage
Management, LLC, a Delaware limited liability company (the “Company”), is
entered into as of February 13, 2020 (“Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive are parties to the Agreement and wish to
enter into this Amendment to revise certain terms and conditions of the
Agreement on and after the Effective Date;
WHEREAS, it is in the interests of the Company that the Executive’s services
continue to be available to the Company; and
WHEREAS, it is a condition to the Executive’s continued employment by the
Company that the Executive execute and deliver this Amendment, and in order to
induce the Executive to continue the Executive’s employment, the Company has
agreed to provide the Executive with the rights and benefits described more
fully herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1.Paragraph 4(b) of the Agreement is amended and restated in its entirety read
as follows:
(a)    Annual Cash Bonus. With respect to each calendar year during the
Employment Period, the Executive shall be eligible to earn an annual cash bonus.
The actual annual bonus will be the product of the target value (the “Target
Annual Bonus Amount”) and a factor based on the level of achievement of
specified performance measures and goals set by the Compensation Committee
(with, subject to the Compensation Committee Charter, input from the Chief
Executive Officer) for such calendar year (the “Annual Performance Goals”). The
factor is expected to be above 1.0 for above plan performance and below 1.0 if
performance is below expectations or corporate goals are not fully met.
Performance below a defined threshold level may result in no bonus payment for
such measure. For the calendar year 2020 bonus to be paid in 2021, and for each
calendar year thereafter, the Target Annual Bonus Amount shall be no less than [
]1% of the Executive’s Base Salary. The Compensation Committee (with, subject to
the Compensation Committee Charter, input from the Chief Executive Officer), in
its reasonable judgment and no later than ninety (90) days after the beginning
of each calendar year, shall determine the weightings of each performance
measure and the threshold, target and maximum for each performance goal, which
in aggregate will comprise the “Corporate Scorecard” for that calendar year.
Executive’s Annual Performance Goals may be a combination of the “corporate
scorecard” and individual contributions of the Executive, and, the weighting
thereof, as well as performance versus


        
1Ms. Bell’s percentage is 170%, Mr. Pas’s percentage is 175%, and Mr. Pollack’s
percentage is 140%.



--------------------------------------------------------------------------------




this criteria, shall be determined by the Compensation Committee (with, subject
to the Compensation Committee Charter, input from the Chief Executive Officer),
in its reasonable judgment. To the extent that specified performance measures
and goals apply to other executives of the Company, the threshold, target and
maximum levels associated with such specified performance measures and goals
will apply to the Executive in the same manner as they apply to such other
executives. Subject to the provisions of paragraph 6, the Executive must be
employed on the date on which the annual cash bonus is paid in order to receive
payment of any such annual cash bonus pursuant to this subparagraph 4(b). Any
annual cash bonus earned pursuant to this subparagraph 4(b) shall be paid to the
Executive by March 15 of the calendar year following the calendar year to which
such annual cash bonus relates.
1.    Paragraph 4(c) of the Agreement is amended and restated in its entirety
read as follows:
(c)    Long-Term Incentive Awards. Beginning in the first quarter of calendar
year 2020, and during the first quarter of each calendar year of the Employment
Period thereafter, Executive shall be eligible to receive long-term incentive
award(s), subject to approval by the Board, as part of the Company’s long-term
incentive program applicable to other executives (the “Target Annual LTIA”).
Beginning in the calendar year 2020 and beyond, such grants shall have an
aggregate target fair value equal to no less than [ ]2% of Executive’s Base
Salary for the corresponding calendar year (initially set at $[ ]3). Annual
grants will be comprised of a combination of 50% “Performance-Based Awards” that
shall vest based upon the achievement of certain specified performance metrics
(as determined by the Compensation Committee in its reasonable judgment) (the
“Performance-Based Metrics”) measured over a multi-year performance period with
the amount of shares and the associated performance targets specified at or
before the grant date of the award, and 50% time-based awards that shall vest
based on continued service over a multi-year period. If the Performance-Based
Metrics are exceeded (as determined by the Compensation Committee in its
reasonable judgment), the Executive may earn up to 200% of the target number of
shares underlying the Performance-Based Award. Notwithstanding the foregoing,
each Target Annual LTIA shall be subject to approval by the Board and to the
terms and conditions of the Equity Plan and the applicable award agreement(s) to
be entered into between AGNC and the Executive, which shall be consistent with
the terms hereof.
2.    Effect on Agreement. Other than as specifically amended herein, the
Agreement shall remain in full force and effect.
3.    Complete Agreement. This Amendment together with the Agreement embodies
the complete agreement and understanding between the parties with respect to the
subject matter hereof.
4.    Counterparts. This Amendment may be executed in one or more counterparts
(including electronically transmitted counterparts), each of which shall be
deemed to be an original, but all of which together will constitute one and the
same instrument.


2 175% for Ms. Bell, 190% for Mr. Pas and 160% for Mr. Pollack.
3 $875,000 for Ms. Bell, $807,500 for Mr. Pas and $800,000 for Mr. Pollack.


2
            

--------------------------------------------------------------------------------





5.    Choice of Law. This Amendment shall be governed by, and construed in
accordance with, the internal, substantive laws of the State of Maryland. The
Company and the Executive agree that the state and federal courts located in the
State of Maryland shall have jurisdiction in any action, suit or proceeding
based on or arising out of this Amendment and the Company and the Executive
hereby: (a) submit to the personal jurisdiction of such courts, (b) consent to
service of process in connection with any action, suit or proceeding and (c)
waive any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue or service of process.




[SIGNATURES ON FOLLOWING PAGE]



    


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 
AGNC MORTGAGE MANAGEMENT, LLC


 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
EXECUTIVE
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 





4

